Consent of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders of Genworth Variable Insurance Trust: Genworth Calamos Growth Fund Genworth Columbia Mid Cap Value Fund Genworth Davis NY Venture Fund Genworth Eaton Vance Large Cap Value Fund Genworth Legg Mason Partners Aggressive Growth Fund Genworth PIMCO StocksPLUS Fund Genworth Putnam International Capital Opportunities Fund Genworth Thornburg International Value Fund Genworth Western Asset Management Core Plus Fixed Income Fund We consent to the use of our report dated February 18, 2009, incorporated by reference herein, and to the references to our Firm under the headings “Financial Highlights” in Part A and “Independent Registered Public Accounting Firm” in Part B of the Registration Statement. /s/ KPMG
